Citation Nr: 1610726	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  11-33 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), rated as 50 percent disabling from December 22, 2009, to November 3, 2013, and from March 1, 2014, to the present.  


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1968 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This matter previously came before the Board in July 2015, at which time it remanded the appeal to the RO so that the Veteran could be afforded a hearing before a Veterans Law Judge via videoconference.  In a correspondence dated December 29, 2015, the Veteran's attorney notified the Board that the Veteran wished to cancel and withdraw his hearing request, electing to have his case decided on the evidence of record.  

In its July 2015 remand, the Board noted that in February 2015, the Veteran, through his attorney, submitted a notice of disagreement with a December 2014 rating decision that assigned an effective date of February 21, 2014, for the award of a 20 percent rating for bilateral hearing loss, and denied entitlement to TDIU.  The Board also found that the Veteran's attorney explicitly requested a hearing before a Decision Review Officer (DRO) as to those two issues.  As such, the Board declined to accept jurisdiction over those matters at that time.  In subsequent correspondence, the Veteran's attorney has included arguments in favor of a grant of TDIU as a part of the issue on appeal.  While a claim for TDIU due to a service-connected disability is part and parcel of an increased rating claim when raised by the record, see Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board notes that the Veteran has instituted a separate appeal with regard to that issue which has yet to be fully addressed by the RO.  While the December 29, 2015, letter from the Veteran's attorney informed the Board that the Veteran consented to a withdrawal of his request for a hearing before the Board, that letter did not withdraw the request for a DRO hearing and adjudication.  Accordingly, the Board finds that the issue of entitlement to TDIU is a part of a separate pending appeal, in which the RO has yet to issue a statement of the case.  Thus, the Board again declines to accept jurisdiction over that matter at this time, but will adjudicate such an issue in a subsequent Board decision, if the Veteran timely perfects an appeal at a later date.


FINDINGS OF FACT

1. Prior to April 27, 2015, the Veteran's PTSD was manifested by symptomatology resulting in social and occupational impairment with reduced reliability and productivity.  

2. From April 27, 2015, the Veteran's PTSD has been manifested by symptomatology such as near continuous depression and anxiety, and suicidal ideation.


CONCLUSIONS OF LAW

1. From December 22, 2009, to November 3, 2013, and from March 1, 2014, to April 26, 2015, the criteria for a rating higher than 50 percent for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2015).

2. Effective April 27, 2015, the criteria for a 70 percent disability rating for service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, DC 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim. It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim. See 38 U.S.C.A. 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b). 

The VCAA notice requirements apply to all five elements of a service connection claim. These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that VCAA notice is not required for downstream issues.  The United States Court of Appeals for Veterans Claims (Court) held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. At 490.  In this case, service connection for PTSD was granted in February 2010 and a disability rating and effective date were assigned.  As the current matter stems from a disagreement with a downstream element, no additional notice is required because the purpose of the notice as intended to serve has been fulfilled.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Regarding the duty to assist, the Board finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the matter decided herein has been obtained.  The evidence includes his VA treatment records, VA examination reports, private medical records, private medical opinions, and lay statements from the Veteran, his representative, and several of the Veteran's  friends and family members.  Neither the Veteran, nor his representative, has notified the Board of any outstanding evidence, and the Board is aware of none.  Thus the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    



II. Increased Rating

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The Veteran's entire history is reviewed when making disability evaluations.  See generally, Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the Veteran's PTSD, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of staged ratings are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2015).

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2015), which provides the rating criteria for mental health disorders.   The Veteran's PTSD is presently rated as 50 percent disabling from December 22, 2009, to November 3, 2013, and from March 1, 2014, to the present.  From November 4, 2013, to March 1, 2014, the Veteran's PTSD has been rated as 100 percent disabling pursuant to 38 C.F.R. § 4.29 (2015).  Accordingly, the Board will not address that period of time in its decision.  

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

Lastly, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of examination.  See 38 C.F.R. § 4.126(a) (2015).  Further, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2015).  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed.1994) (DSM-IV). A  GAF score of 41-50 is defined as: "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job, cannot work)."  A GAF score of 51-60 is defined as : "[m]oderate symptoms (e.g., flat affect and circumlocutory speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id.  

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV. The amendments replace those references with references to the recently updated "DSM-5." According to the DSM-5, clinicians do not typically assess GAF scores. The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.  However, as the Veteran's increased rating claim was originally certified to the Board on October 16, 2012.  Thus, the DSM-5 is inapplicable to this case and the Board will continue to adjudicate the matter using the DSM-IV criteria.  Thus, in reviewing the evidence of record, the Board will consider the assigned GAF scores of record.  In doing so, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability. Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a).

The medical evidence of record indicates that on December 15, 2009, the Veteran presented for a PTSD clinic psychosocial evaluation.  He reported being married with three children.  He reported nightmares and cold sweats for many years.  He also reported depression and anxiety with nightmares of Vietnam.  He was accompanied by a friend who had trained with him for deployment to Vietnam.  HE was presently taking psychotropic medications.  He denied any prior hospitalizations, but reported a suicide attempt in 1999.  H reported daily alcohol use, roughly 6-12 beers per day, and daily marijuana use.  He reported being currently employed full time in amusement and vending services.  He reported having a distant relationship with his wife, but a normal relationship with his children.  Leisure activities included occasional fishing.  Symptoms included avoidance of groups and close relationships, periods of flashbacks and daytime revisualizations, hyperarousal, hyperstartle reflex, and nightmares.  He denied suicidal and homicidal ideation or intention.  He appeared well groomed, with normal rate and volume of speech.  Insight and judgment were good.  Memory was good.  Fund of knowledge was above average.  He was given a diagnosis of PTSD and assigned a GAF score of 47, indicating serious symptoms.  

On January 29, 2010, the Veteran reported that he wanted to begin treatment for PTSD.  Reported symptoms included a long history of polysubstance abuse, night sweats, combat related nightmares, and intrusive thoughts.  He was reported to have a current GAF score of 50, indicating serious symptoms.  

On February 10, 2010, the Veteran was afforded a VA compensation and pension examination in connection with his service connection claim.  The Veteran reported occasional contact with his children, and a distant and cold relationship with his wife.  He reported no friends other than coworkers and one former military friend, whom he considered a close friend.  He denied social functioning outside of work.  Leisure activities included watching TV and occasional bass fishing.  He presented as clean and casually dressed.  He exhibited poor eye contact.  Psychomotor activity was tense, quiet, and reserved.  Speech was slow, but unremarkable.  Attitude was cooperative but guarded.  Affect was constricted.  Mood was dysphoric, orientation intact to person, time and place.  No delusions or hallucinations were reported.  Intelligence was average.  He did not engage in inappropriate behavior.  No panic attacks were reported.  He denied suicidal and homicidal ideation.  Memory was normal, impulse control was good.  He was able to maintain minimum personal hygiene.  He had recurrent and intrusive, distressing recollections of events from service, with intense psychological distress at exposure to internal or external cues that symbolized or resembled an aspect of his traumatic event.  He engaged in avoidance behavior and had markedly diminished interest or participation in significant activities.  He also exhibited feelings of detachment or estrangement from others and restricted affect.  Sleeping difficulties and difficulty with concentration were noted.  His symptoms were found to be chronic and the examiner opined that they caused clinically significant distress or impairment in social, occupational or other important areas of functioning.  He was not found to have total occupational and social impairment due to PTSD signs and symptoms.  Symptoms were experienced daily and ranged from moderate to severe in intensity.  He had a depressed anxious mood.  He was noted to be presently employed full time.  He was assigned a GAF score of 50, indicating serious symptoms.  While mood was affected, the examiner did not find his symptoms to affect his thinking or judgment.  

 A VA psychology note dated April 26, 2010, indicated that the Veteran was employed full time and living with his spouse.  He reported having learned some relaxation skills which helped him cope with everyday stressors, but was concerned that he was missing work for treatment.  He was not found to be a suicide risk.  He was casually and appropriately dressed with good personal hygiene.  Eye contact was good and good rapport was maintained.  Mood was moderately dysthymic and tense.  Affect was constricted,  congruent, anxious and moderately depressed.  Insight and judgement were adequate for therapy.  Intellectual functioning was at least in the average range.  He was assigned a GAF score of 50, indicating serious symptoms.  

A letter dated June 10, 2010, from a fellow former service member reported that the Veteran rarely communicated with his wife and had virtually no social functions or hobbies.  He also reported alcohol use and avoidance behavior, particularly with regard to social interaction.  He did report that he was able to go to work every day.

A VA psychiatry note dated October 19, 2011, indicated that the Veteran presented appropriately dressed with calm motor activity.  Normal speech, cooperative attitude, eurythmic mood.  Affect was broad, attention was normal.  Concentration was normal.  Memory was normal.  Thought process was normal, linear, logical, and goal oriented.  No delusions or hallucinations were reported.  Judgment and insight were good.  Orientation was to person, place and time.  He denied suicidal ideation or plans.  He was assigned a GAF score of 56, indicating moderate symptoms.  

A letter dated in November 2011 from the Veteran's first spouse indicated that she felt her marriage had fallen apart due to the Veteran's substance abuse and psychological issues.  

A VA psychiatry note dated April 1, 2013, indicated that the Veteran presented for medication management.  He reported avoidance behavior and anger management issues.  Appearance was appropriate.  Motor activity was calm and cooperative.  Speech was normal, mood eurythmic, affect broad.  Attention, concentration and memory were all normal. Thought process was normal, linear, logical and goal oriented.  Judgment and insight were fair.  He denied suicidal ideation or plans.  He was assigned a GAF score of 54, indicating moderate symptoms.  

A letter from the Veteran's former employer stated that on August 20, 2013, the Veteran had been his employee for the past 20 years.  He stated that he did not get along or work well with others, but the skills he had developed to date allowed him to work on his own for the most part.  A later letter, dated April 27, 2015, stated that the Veteran suffered from irritable and bad attitude while employed and had anger outbursts that required he work alone.  Specifically, he had "numerous conflicts and disagreements with his coworkers and his supervisors" to the point that he was required to work alone.   He also reported having to excessively miss work or leave early.

From November 4, 2013, to February 7, 2014, the Veteran was treated at a VA inpatient clinic for PTSD.  He was found to suffer from chronic symptoms such as sad and anxious mood, intrusive memories, negative feelings about himself, recurrent nightmares, sleep problems, hypervigilance, increased startle response, emotional detachment, avoidance of trauma cues, irritability and impaired concentrations, and dysthymia. The program director stated that his chronic PTSD had affected his ability to function in his social and occupational roles.  

Discharge notes dated February 7, 2014, indicated that the Veteran was currently unemployed.  He was married and had three children. He reported little contact with his sons, but was close with his adopted daughter.  Symptoms included intrusive memories, nightmares, flashbacks, avoidance behavior, negative mood, irritability hypervigilance, exaggerated startle response, impaired concentration, and sleep disturbance.  He also had persistent depression.  He denied suicidal ideation or plans.  He was also found to have impairment in occupational, social and family roles, as well as behavioral problems, negative thoughts, and maladaptive coping skills.  At discharge he was alert, oriented and cooperative, and neatly dressed.  He had clear and coherent speech.  Affect was appropriate and bright.  Mood was improved although somewhat apprehensive.  No psychotic symptoms were present.  He had improved insight and judgment.  

A VA psychiatry note dated June 2, 2014, indicated that the Veteran reported symptoms "close to before" his residential treatment, although he reported no longer wishing to self-harm.  He appeared neatly groomed and dressed appropriately with adequate hygiene.  Attitude was cooperative and friendly.  Memory was grossly intact.  Speech was normal.  Cognition was logical and though content realistic.  No psychosis was noted.  Mood was anxious, insight was self-aware.  Judgment was normal.  Affect was consistent with his mood.  He reported an improved relationship with his spouse, although reported that his home environment resulted in increased feelings of anger, anxiety and helplessness.  He denied suicidal and homicidal ideation, intent, and plan.  

Correspondence from the Veteran's former employer dated October 3, 2014, indicated that the Veteran ceased to be employed as of November 1, 2013, when he left for a three month hospital stay and never returned.  Prior to that, the employer stated that due to a long-term friendship with the Veteran, he was allowed to continue working when able.  

A VA psychiatry note dated February 24, 2015, indicated that the Veteran reported feeling "ok."  He continued reporting feeling overwhelmed.  He reported nightmares and intrusive thoughts.  He reported that he was engaged in remodeling his home.  He reported stress with his spouse exhibiting a lack of contribution to the home.  He reported having some thoughts about separation.  He reported sometimes spending time at his grandchildren's soccer games.  He denied suicidal or homicidal ideation or plans.  Orientation was good.  Appearance was neatly groomed and dressed appropriately with adequate hygiene.  Social interaction was cooperative with normal eye contact.  Attention was focused.  Memory and speech were normal.  Cognition was logical.  Insight was good.  Judgment was good.  Mood was anxious and sad.  Affect was consistent with his mood.  No psychosis was reported.  Thought content was realistic.  
 
A private psychological record dated April 30, 2015, with a Dr. J.M., PhD, indicated that on April 27, 2015, the Veteran was interviewed with regard to his claim for an increased rating and TDIU.  The private psychologist indicated that he reviewed the Veteran's entire claims file and other pertinent records.  He stated that he believed the Veteran's PTSD has imposed very severe limitations on social and occupational functioning since at least December 2009 and that it had rendered him unable to maintain substantially gainful employment since that time.  At the time of the interview, the Veteran was reasonable and cooperative.  He reported that he felt his prior employment had special considerations for due to his disability.  He reported ongoing flashbacks and nightmares.  He continued to have an estranged relationship with his wife.  He reported that retirement had taken a lot of stress out of his life.  He also reported using marijuana to cope with his symptoms.  The private psychologist found him to have nearly continuous anxiety and depression, affecting his ability to function independently, appropriately and affectively.  He had nearly continuous anger and irritability; difficulty in adapting to stressful circumstances (including work or a work like setting); suicidal ideation with no plans; and an inability to maintain effective work and social relationships.  HE found him unable to meet the basic mental demands of any kind of work on a sustained basis.   

In light of the above, the Board finds that the Veteran's PTSD has been appropriately rated as 50 percent disabling from December 22, 2009, through April 26, 2015.  The evidence of record reflects that the Veteran's PTSD had manifested with symptoms such as depression, anxiety, disturbances of mood, and difficulty in establishing and maintaining effective work and social relationships.   

While the Board does note that the Veteran's GAF scores have indicated moderate to severe symptoms, the Board finds those to be less probative of the severity of his PTSD than the actual report of his symptomatology as described throughout his medical records.  Particularly, the Veteran has not been shown to have the type of serious symptoms anticipated by such low GAF scores, such as suicidal ideation, severe obsessional rituals, or frequent shoplifting.  Neither has he shown severe social or occupational impairment.  Rather, he has generally been shown to behave appropriately.  Particularly, while he has not been employed since November 2013, prior to that time, he maintained full time employment.  There is no indication that he was forced to quit his job due to his PTSD, but rather simply did not attempt to return following his period of inpatient treatment.  

When making a determination with regards to a 70 percent rating, the Board must first consider the Veteran's symptomatology.  However, the regulations also require an ultimate factual conclusion as to the veteran's level of impairment in "most areas."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  These areas include work, school, family relationships, judgment, thinking, and mood.  38 C.F.R. § 4.130, DC 9411.  In this case, the Board finds that the evidence does not support such a finding.  Generally, the record reflects that the Veteran has been able to engage in conversation and treatment and has the ability to form and maintain social and family relationships.  He is married and reports a good relationship with his daughter.  Prior to April 27, 2015, he was never found to have any suicidal ideation or intent.  Further, there is no evidence in the record of the Veteran engaging in obsessional rituals, spatial disorientation, major neglect of personal hygiene, or impaired impulse control.  While he has been noted to have temper issues, he has never engaged in periods of violence or physical altercation.  All in all, while his symptoms have been shown to impact his mood and his ability to work, there is no indication that "most areas," to include family, school, judgment, or thinking, have been affected.  Thus a 70 percent evaluation is not warranted.  38 C.F.R. § 4.130, DC 9411.

However, from April 27, 2015, the Board finds that the criteria for a 70 percent rating have been met.  Particularly, at that time, a private psychologist, based on an in-person interview, found that, in addition to his mood, the Veteran's PTSD caused severe interference with his ability to work from that time.  Additionally, the private psychologist explicitly referred to suicidal ideation, which the Veteran had consistently denied prior to that date, and nearly continuous anxiety and depression;  such symptoms are explicitly addressed in the criteria for a 70 percent rating and would indicate that he experiences impairment with thinking and judgment in addition to his work and mood.  Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board will assign a 70 percent rating for PTSD effective the date of the Veteran's private examination.  

The Board has considered whether the Veteran's PTSD has resulted in total social and occupational impairment for any period other than that which the Veteran has already been assigned a temporary total disability rating pursuant to 38 C.F.R. § 4.29, such that a 100 percent scheduler evaluation is warranted, but finds that it has not.  Particularly, there were no indications of gross impairment of thought processes or communication and no signs of persistent delusions or hallucinations.  While the Veteran may have presented with some inappropriate behavior, he had never been found to be a danger to himself, and maintained at least minimal, if not generally good personal hygiene.  Further, there was no indication that the Veteran was completely prevented from working during that period by his PTSD.  Rather, he has generally maintained employment up until the time of his inpatient treatment, and has referred to his time thereafter as retirement.  Finally, during that period of time, there was no indication that the Veteran suffered memory loss for names of close relatives, his own occupation, or his own name.  Accordingly, there is presently no evidence in the record upon which upon which to assign a 100 percent rating at any point in time on appeal.  See 38 C.F.R. § 4.130, DC 9411 (requiring "[t]otal occupational and social impairment" to establish entitlement to a 100 percent disability evaluation under the general rating formula for mental disorders).    

Finally, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the Board finds that the rating criteria contemplate the Veteran's psychiatric disability the Veteran's service-connected psychiatric disability is productive of symptoms specifically identified in the Rating Schedule and thus the manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's psychiatric disability and referral for consideration of extraschedular rating is not warranted.


ORDER

Entitlement to a rating in excess of 50 percent for PTSD for the period prior to April 27, 2015 is denied.  

Entitlement to a 70 percent disability rating for PTSD for the period from April 27, 2015, is granted.  






______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


